office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 gthomas postn-153427-05 uilc date date to deborah c stanley associate area_counsel richmond small_business self-employed from charles a hall senior technician reviewer administrative provisions judicial practice branch procedure administration subject suspension of interest for payroll_taxes of bmf taxpayers in a combat_zone this chief_counsel_advice responds to your email request for assistance dated date this advice may not be used or cited as precedent legend taxpayer ------------------------ individual -------------------------- tax quarter -------------------------------------------------- tax quarter --------------------------------------------------------- issue sec_1 whether interest on delinquent payroll_taxes of a partnership whose principal_partner is an individual serving in a combat_zone is suspended under sec_7508 for the period the partner serves in a combat_zone and for the next days thereafter whether sec_7508 as amended by the katrina emergency tax relief act of ketra applies retroactively to entitle a partnership whose partner served in a combat_zone a suspension of interest on delinquent payroll_taxes postn-153427-05 conclusions interest on delinquent payroll_taxes of a partnership whose principal_partner served in a combat_zone is not suspended for the period the partner serves in a combat_zone and for the next days thereafter because pre-ketra sec_7508 did not provide a postponement for or suspend interest on payroll_taxes and a partnership is not an individual serving in or serving in support of a combat_zone who is entitled to relief under sec_7508 even if sec_7508 as amended by ketra applied retroactively the statute does not suspend payment of and interest on delinquent payroll_taxes of a partnership because a partnership is not an individual the amendments made to sec_7508 by ketra do not apply retroactively facts taxpayer is a partnership whose principal_partner is individual individual requested abatement of interest on taxpayer’s payroll tax_liabilities imposed under subtitle c for tax quarter and tax quarter that were not timely paid because individual was serving in a combat_zone at the time the liabilities were due the time period for filing and paying taxpayer’s payroll tax_liabilities occurred before date the effective date of the ketra amendments to sec_7508 law and analysis relief under pre-ketra sec_7508 prior to the enactment of ketra sec_7508 provided that in the case of an individual serving in the armed_forces_of_the_united_states or serving in support of such armed_forces in an area designated as a combat_zone or when deployed outside the united_states while participating in an operation designated as a contingency operation or hospitalized as a result of injury received while serving in such an area or operation during such time the period_of_service in such area or operation plus the period of continuous qualified_hospitalization attributable to such injury and the next days thereafter shall be disregarded in determining under the internal revenue laws in respect of any_tax liability including any interest penalty additional_amount or addition to the tax of such individual - whether any of the following acts was performed within the time prescribed therefor a filing any return of income estate or gift_tax except income_tax withheld at source and income_tax imposed by subtitle c or any law superseded thereby b payment of any income estate or gift_tax except income_tax withheld at source and income_tax imposed by subtitle c or postn-153427-05 any law superseded thereby or any installment thereof or of any other liability to the united_states in respect thereof payroll tax_liabilities under subtitle c generally include old-age survivor’s and disability insurance medicare unemployment tax and income_tax_withholding pre- amendment sec_7508 specifically excluded payment of withholding taxes under subtitle c from postponement while an individual is serving in or serving in support of a combat_zone it follows that the other employment_taxes under subtitle c were also excluded from sec_7508 see eg notice_2003_21 2003_17_cb_817 a-30 the deadline extensions do not apply to other tax and information returns such as those for corporate income taxes employment_taxes or excise_taxes thus as the time to pay payroll tax_liabilities was not postponed under pre-ketra sec_7508 interest on those liabilities is not suspended as explained below even if the amendment under ketra applies retroactively to permit the suspension of interest on payroll tax_liabilities there could be no suspension of interest on taxpayer’s payroll tax_liabilities because taxpayer is a partnership and partnerships are not individuals who may serve in or serve in support of a combat_zone the katrina emergency tax relief of amends subparagraphs a and b of sec_7508 to permit the service to suspend the performance of specific acts by an individual serving in or serving in support of the armed_forces in an area designated as a combat_zone or contingency operation including relief under sec_7508 as amended by ketra a filing any return of income estate gift employment or excise_tax b payment of any income estate gift employment or excise_tax or any installment thereof or of any other liability to the united_states in respect thereof p l title iv sec_403 119_stat_2027 this amendment applies to any period for performing an act which has not expired before date p l title iv sec_403 the periods for filing a return and paying the taxpayer’s payroll tax_liabilities expired before this date thus the time for performing these acts is not postponed and interest is not suspended on taxpayer’s payroll tax_liabilities for the periods at issue under amended sec_7508 even if sec_7508 as amended applied the postponements and interest suspensions would not apply to the taxpayer’s payroll tax_liabilities for the periods at issue because it is not an individual serving in or serving in support of a combat_zone if a word is not defined in the internal_revenue_code it should be interpreted using its common and ordinary meaning 506_us_168 postn-153427-05 331_us_1 the dictionary definition of individual within the context of sec_7508 is a single human being as contrasted with a social group or institution merriam webster online http www merriamwebster com last visited date when used in title_26 individual is usually interpreted to mean a human being rather than an entity see eg 353_f3d_1181 10th cir individual does not include deceased taxpayer for purposes of sec_6015 sec_1 c discussing married and unmarried individuals and i r s l g m gl-65 date individual is used in sec_6334 rather than taxpayer because the levy exemption does not apply to a corporate taxpayer taxpayer is a partnership individual is one of taxpayer’s partners a partnership is a voluntary association of two or more persons who jointly own and carry on a business for profit black's law dictionary 8th ed a partnership is a business_entity not an individual who may serve in or serve in support of a combat_zone a partner’s service even the principal partner’s service in a combat_zone does not result in combat relief for the partnership thus under sec_7508 as amended interest is suspended on an individual’s payroll tax_liabilities but not a partnership’s payroll tax_liabilities for purposes of sec_7508 no acts of taxpayer are suspended by reason of individual serving in a combat_zone case development hazards and other considerations in requesting assistance you referred to interim guidance issued by compliance policy on date the subject of this memorandum was bmf accounts of taxpayers deployed to a qualified combat_zone you believed that this guidance instructed the service to suspend the accrual of interest and penalties on payroll tax_liabilities of certain bmf taxpayers after consulting with lawrence randall policy analyst in collection policy we have determined that such guidance was intended only to instruct the service to suspend collection and enforcement actions with respect to certain bmf accounts of taxpayers that were deployed in a combat_zone or contingency operation this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
